USCA4 Appeal: 22-1128     Doc: 17         Filed: 08/22/2022    Pg: 1 of 3




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 22-1128


        PAUL CHARLES BIRD, SR.,

                            Debtor - Appellant,

                     v.

        SPECIALIZED LOAN SERVICING, LLC; BANK OF NEW YORK MELLON
        TRUST,

                            Defendants - Appellees,

        and

        REBECCA ANNE HERR,

                            Trustee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:21-cv-02224-GLR)


        Submitted: August 18, 2022                                   Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 22-1128      Doc: 17         Filed: 08/22/2022    Pg: 2 of 3




        Paul Charles Bird, Sr., Appellant Pro Se. Robert Harvey Hillman, SAMUEL I. WHITE
        PC, Rockville, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1128      Doc: 17         Filed: 08/22/2022      Pg: 3 of 3




        PER CURIAM:

               Paul Charles Bird, Sr., seeks to appeal the district court’s order dismissing as

        interlocutory his appeal from the bankruptcy court’s order denying his challenges to the

        creditor’s standing to file a motion for relief from the automatic stay and to the bankruptcy

        court’s jurisdiction.   We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Bird v. Specialized Loan

        Servicing, LLC, No. 1:21-cv-02224-GLR (D. Md. Jan. 11, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     3